DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Non-Final Office Action under 37 C.F.R. 1.111
The ‘Response to Non-Final Office Action under 37 C.F.R. 1.111’, filed on 22 January 2021, the allegations/arguments presented therein have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 1-187 are canceled.
	Claims 188 and 199 are amended.
	Accordingly, claims herein under examination are claims 188-208.



Response to Allegations/Arguments directed to ‘Objection to the Specification, Embedded Hyperlink and/or Other Form of Browser-Executable Code’
The ‘Response to Non-Final Office Action under 37 C.F.R. 1.111’ (page 6), filed on 22 January 2021, alleges/argues the specification is amended to remove the embedded hyperlink found on page 43 and, therefore, requests withdrawal of this objection.  In view of the amendment to the specification, the allegation/argument is found persuasive and, thus, this rejection is hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 112(a), Lack of Written Description – CRISPR-Cas Effector Protein of an Amino Acid Sequence as Set Forth in SEQ ID NO: 2’
The ‘Response to Non-Final Office Action under 37 C.F.R. 1.111’ (page 6), filed on 22 January 2021, alleges/argues the phrase “an amino acid sequence set forth in SEQ ID NO: 2” in claim 188 has been replaced with “the amino acid sequence set forth in SEQ ID NO: 2” and, therefore, requests reconsideration and withdrawal of this rejection.  In view of the amendment to claim 188, the allegation/argument is found persuasive and, thus, this rejection is hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’
The ‘Response to Non-Final Office Action under 37 C.F.R. 1.111’ (page 7), filed on 22 January 2021, alleges/argues the phrase “an amino acid sequence set forth in SEQ ID NO: 2” in 

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 112(d), Failing to Further Limit’
The ‘Response to Non-Final Office Action under 37 C.F.R. 1.111’ (page 7), filed on 22 January 2021, alleges/argues the phrase “an amino acid sequence set forth in SEQ ID NO: 2” in claim 199 has been replaced with “the amino acid sequence set forth in SEQ ID NO: 2” and, therefore, requests reconsideration and withdrawal of this rejection.  In view of the amendment to the claim, the allegation/argument is found persuasive and, thus, this rejection is hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 102, U.S. Patent Application Publication No. 2018/0274017’
The ‘Response to Non-Final Office Action under 37 C.F.R. 1.111’, filed on 22 January 2021, amends independent claim 199 to replace “an amino acid sequence set forth in SEQ ID NO: 2” with “the amino acid sequence set forth in SEQ ID NO: 2” and alleges/argues on pages 8-9: 1) RspCas13d is first disclosed in the USPGPUB ‘017 publication family in U.S. Patent Application No. 15/922,879 which was filed on 15 March 2018; 2)  RspCas13d is not taught in the priority documents to the ‘879 application and, therefore, is not citable as prior art against the present 

Double Patenting
U.S. Patent No. 10,392,616
Claims 188-208 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,392,616 (see ‘Information Disclosure Statement’, filed on 20 July 2020; herein “USPAT ‘616”).  
Allegations/Arguments
The ‘Response to Non-Final Office Action under 37 C.F.R. 1.111’ (page 6), filed on 22 January 2021, submits “This rejection will be addressed at the time of indication of otherwise allowable subject matter”.
Response to Allegations/Arguments
This rejection is maintained insofar as the instant claims are rendered unpatentable over U.S. Patent No. 10,392,616, but would be allowable upon the submission of a ‘Terminal Disclaimer’ over U.S. Patent No. 10,392,616.  As reiterated from the ‘Non-Final Office Action’, mailed on 23 October 2020, the Type VI-D CRISPR-Cas effector protein or nucleic acid encoding the Type VI-D CRISPR-Cas effector protein of USPAT ‘616 encompasses instant SEQ ID NO: 2, wherein the claims and specification of USPAT ‘616 provide for RspCas13d (SEQ ID NO: 2) which is identical to RspCas13d (SEQ ID NO: 2) of the instant application.  For example, independent claim 1 of USPAT ‘616 provides for a Type VI-D CRISPR-Cas effector protein or nucleic acid encoding the Type VI-D CRISPR-Cas effector protein and dependent claims 8 and 9 of USPAT ‘616 
WP_046441786.1 (RspCas13d) [Ruminococcus sp. N15.MGS-57] (SEQ ID NO: 2) MAKKNKMKPRELREAQKKARQLKAAEINNNAAPAIA AMPAAEVIAPVAEKKKSSVKAAGMKSILVSKNKMYITSFGKGNSAVLEYEVDNNDYNQTQLSSKGSSNIELRGVNEVNITFSSKHGFESGVEINTSNPTHRSGESSPVRGDMLGLKSELEKRFFGKTFDDNIHIQLIYNILDIEKILAVYVTNIVYALNNMLSIKDSESYDDFMGYLSARNTYEVFTHPDKSNLSDKAKGNIKKSFSTFNDLLKTKRLGYFGLEEPKTKDTRVSQAYKKRVYHMLAIVGQIRQSVFHDKSSKLDEDLYSFIDIIDSEYRETLDYLVDERFDSINKGFIQGNKVNISLLIDMMKGYEADDIIRLYYDFIVLKSQKNLGFSIKKLREKMLDEYGFRFKDKQYDSVRSKMYKLMDFLLFCNYYRNDVVAGEALVRKLRFSMTDDEKEGIYADEASKLWGKFRNDFENIADHMNGDVIKELGKADMDFDEKILDSEKKNASDLLYFSKMIYMLTYFLDGKEINDLLTTLISKFDNIKEFLKIMKSSAVDVECELTAGYKLFNDSQRITNELFIVKNIASMRKPASSAKLTMFRDALTILGIDDNITDDRISEILKLKEKGKGIHGLRNFITNNVIESSRFVYLIKYANAQKIRKVAKNEKVVMFVLGGIPDTQIERYYKSCVEFPDMNSSLEVKRSELARMIKNISFDDFKNVKQQAKGRENVAKERAKAVIGLYLTVMYLLVKNLVNVNARYVIAIHCLERDFGLYKEIIPELASKNLKNDYRILSQTLCELCDKSPNLFLKKNERLRKCVEVDINNADSSMTRKYRNCIAHLTVVRELKEYIGDIRTVDSYFSIYHYVMQRCITKRENDTKQEEKIKYEDDLLKNHGYTKDFVKALNSPFGYNIPRFKNLSIEQLFDRNEYLTEK

Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 188-208 appear to recite claim limitations substantially similar to claims 1-30 of USPAT ‘616 and the teachings of USPAT ‘616 along with the recited claims (e.g., dependent claims 8 and 9 of USPAT ‘616) renders the instant claims as obvious.
Accordingly, this rejection is maintained for reasons of record.

The following specifically denotes the instant claims with the corresponding claims of USPAT ‘616 applied herein:
Instant claims 188-206 are unpatentable over claims 1-22 and 24 of USPAT ‘616.
Instant claim 207 is unpatentable over claim 23 of USPAT ‘616.
Instant claim 208 is unpatentable over claims 25-30 of USPAT ‘616.
1X2X3X4TX5TX6AAAC-3' (SEQ ID NO: 151) at the 3' terminal end of the RNA guide, and wherein X1 is A or C or G, X2 is G or T, X3 is A or G, X4 is C or G or T, X5 is C or T, and X6 is A or G; and a Type VI-D CRISPR-Cas effector protein or a nucleic acid encoding the Type VI-D CRISPR-Cas effector protein, wherein the Type VI-D CRISPR-Cas effector protein is capable of binding to the RNA guide and of targeting the target nucleic acid sequence complementary to the spacer sequence, and wherein the target nucleic acid is an RNA.”  Similarly, claim 188 of the instant application is drawn to “An engineered, non-naturally occurring Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR) - associated (Cas) system comprising: (a)    an RNA guide or a nucleic acid encoding the RNA guide, wherein the RNA guide comprises a direct repeat sequence and a spacer sequence; and (b)    a CRISPR-Cas effector protein or a nucleic acid encoding the CRISPR-Cas effector protein, wherein the CRISPR-Cas effector protein comprises an amino acid sequence set forth in SEQ ID NO: 2, wherein the CRISPR-Cas effector protein binds to the RNA guide, and wherein the spacer sequence binds to a target nucleic acid.”  It should be recognized the Type VI-D CRISPR-Cas effector protein or nucleic acid encoding the Type VI-D CRISPR-Cas effector protein of USPAT ‘616 encompasses instant SEQ ID NO: 2, wherein the claims and specification of USPAT ‘616 provide for RspCas13d (SEQ ID NO: 2) which is identical to RspCas13d (SEQ ID NO: 2) of the instant application (see claims 8 and 9 of USPAT ‘616 which 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 188-208 appear to recite claim limitations substantially similar to claims 1-30 of USPAT ‘616 and the teachings of USPAT ‘616 along with the recited claims (e.g., dependent claims 8 and 9 of USPAT ‘616) renders the instant claims as obvious.  For example, USPAT ‘616 provides one of ordinary skill in the art some teaching, suggestion, or motivation to utilize a CRISPR-Cas effector protein based upon recited dependent claims referencing Table 2, wherein Table 2 describes a CRISPR-Cas effector protein having the exact same sequence as instant SEQ ID NO: 2.
Accordingly, instant claims 188-208 are rejected over claims 1-30 of USPAT ‘616 on the grounds of nonstatutory obviousness-type double patenting.

U.S. Patent Application No. 16/626,932
Claims 188-208 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of co-pending U.S. Patent Application No. 16/626,932.
The following specifically denotes the instant claims with the corresponding claims of USPATAPP ‘932 applied herein:
Instant claims 188-206 are unpatentable over claims 1-40 of USPAT ‘932.
Instant claim 207 is unpatentable over claims 41-46 of USPATAPP ‘932.
Instant claim 208 is unpatentable over claims 47-60 of USPAT ‘932.
Claims 188-208 of USPATAPP ‘932 instant claims 1-60 unpatentable.  For instance, claim 1 of USPATAPP ‘932 is drawn to “An engineered, non-naturally occurring Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR) - associated (Cas) system comprising: an RNA guide or a nucleic acid encoding the RNA guide, wherein the RNA guide comprises a direct repeat sequence and a spacer sequence capable of hybridizing to a target nucleic acid; and a Type VI-D CRISPR-Cas effector protein or a nucleic acid encoding the effector protein, wherein the effector protein comprises an amino acid sequence having at least 85% sequence identity to an amino acid sequence provided in Table 2, wherein the effector protein is capable of binding to the RNA guide and of targeting the target nucleic acid sequence complementary to the RNA guide spacer sequence.”  Similarly, claim 188 of the instant application is drawn to “An engineered, non-naturally occurring Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR) - associated (Cas) system comprising: (a)    an RNA guide or a nucleic acid encoding the RNA guide, wherein the RNA guide comprises a direct repeat sequence and a spacer sequence; and (b)    a CRISPR-Cas effector protein or a nucleic acid encoding the CRISPR-Cas effector protein, wherein the CRISPR-Cas effector protein comprises an amino acid sequence set forth in SEQ ID NO: 2, wherein the CRISPR-Cas effector protein binds to the RNA guide, and wherein the spacer sequence binds to a target nucleic acid.”  It should be recognized the Type VI-D CRISPR-Cas effector protein or nucleic acid encoding the Type VI-D CRISPR-Cas effector protein of USPATAPP ‘932 encompasses instant SEQ ID NO: 2, wherein the claims and specification of USPATAPP ‘932 provide for RspCas13d (SEQ ID NO: 2) which is identical to RspCas13d (SEQ ID NO: 2) of the instant application (see claims 1, 2, 3, 21, and 22 of USPATAPP ‘932 which references to Table 2 of USPAT 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 188-208 appear to recite claim limitations substantially similar to claims 1-60 of USPATAPP ‘932 and the teachings of USPATAPP ‘932 along with the recited claims (e.g., dependent claims 1, 2, 3, 21, and 22 of USPATAPP ‘932) renders the instant claims as obvious.  For example, USPATAPP ‘932 provides one of ordinary skill in the art some teaching, suggestion, or motivation to utilize a CRISPR-Cas effector protein based upon recited dependent claims referencing Table 2, wherein Table 2 describes a CRISPR-Cas effector protein having the exact same sequence as instant SEQ ID NO: 2.
Accordingly, instant claims 188-208 are rejected over claims 1-60 of USPATAPP ‘932 on the grounds of nonstatutory obviousness-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636